419 F.2d 467
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.K-D MANUFACTURING COMPANY, Respondent.
No. 27223.
United States Court of Appeals Fifth Circuit.
December 3, 1969.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Elliott Moore, Atty. N.L.R.B., Washington, D. C., Elmer P. Davis, Dir., Region 16, N.L.R.B., Ft. Worth, Tex., for petitioner.
John Edward Price, Ft. Worth, Tex., for respondent.
Before THORNBERRY, GODBOLD and MORGAN, Circuit Judges.
PER CURIAM:


1
The Board seeks an enforcement order.


2
The Board finding that the employer announced an invalid no solicitation rule, e. g., NLRB v. Mid-States Metal Products, Inc., 403 F.2d 702 (5th Cir. 1968), is supported by substantial evidence pursuant to credibility determinations which the Board was entitled to make.


3
The Board found that Christmas gifts to employees were a condition of employment1 and that the employer refused to bargain by unilaterally terminating the past practice of making such gifts to employees, and that the company discriminated by making gifts to some employees while withholding them from all employees in the bargaining unit. All of these conclusions are supported by substantial evidence.


4
We are not able to say that there is insufficient evidence to support the Board's conclusions that pre-election statements made to employees in speeches by representatives of the company were coercive and threatening. NLRB v. Coats & Clark, Inc., 241 F.2d 556 (5th Cir. 1957). The Board's finding is not vitiated by the fact that the union won the election. NLRB v. Hill & Hill Truck Line, Inc., 266 F.2d 883 (5th Cir. 1959).


5
Finally, the evidence of company failure to bargain in good faith, while disputed, was sufficient.


6
The Board order is enforced.



Notes:


1
 E. g., NLRB v. Zelrich Co., 344 F.2d 1011 (5th Cir. 1965).